El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal
Este procedimiento fné iniciado por nna petición del Hon. Attorney General de Pnerto Pico y del Fiscal Especial dé esta Isla, presentada al Hon. Juez del Distrito de San Juan, Sección Ia., a nombre de Darío Snárez y de Juan Gntiérrez, quienes según aparece de los autos eran entonces dos emplea-dos del Gobierno Insular como agentes de la policía y esta-ban en prisión bajo la custodia del alcaide de la Cárcel Municipal de San Juan, castigados por el juez municipal de esta ciudad por haber desobedecido ciertas órdenes que les dió para que las cumpliesen como tales agentes de policía, siendo el objeto de tal petición que se expidiera un auto de habeas corpus y se les pusiera en libertad porque estaban ilegalmente presos toda vez que no tenían el deber de cumplir las expre-sadas órdenes.
El auto fué expedido y su resolución fué favorable a las peticiones del Hon. Attorney General y del Fiscal especial, *546pues la corte decretó la excarcelación de los presos. No obs-tante ésto, el Fiscal Auxiliar del Distrito de San Juan, quien no aparece de la transcripción' que tuviera participación ni representación alguna en el juicio y sin expresar a nombre de qué persona apelaba, presentó el escrito que dice así:
■“En la CoRte de Distrito del Distrito Judioial de San Juan. SECCIÓN Primera.
TSx parte Dario Suárez y Juan Gutiérrez.
Nos. 2 y 3 Habeas Corpus.
Al Secretario de la Corte de Distrito de San Juan, Sección Pri-mera :
Comparece el Asst. Fiscal del Distrito de San Juan y dice:
Que deseando que la resolución dictada el día 17 de enero de 1914, por el Hon. Juez de la Sección Primera de la Corte de Distrito de San Juan, en el caso de epígrafe sea revisada por el Hon. Tribunal Supremo, apela de dicha resolución para ante el citado tribunal.
San Juan, enero 21 de 1914.
Firmado: J. Sifre, Asst. Fiscal del Distrito.
Notificado con copia hoy día 21 de enero de 1914. Firmado: "W. H. Pitkin, Attorne3r General de Puerto Rico. Salvador Mestre, Fiscal Especial de Puerto Rico.”
Para sostener el' recurso ante nosotros presentó el Hón. Fiscal de este Tribunal Supremo un alegato en el que después de exponer los hechos se limita a manifestar que al decretar la corte inferior la excarcelación fundándose en que el juez municipal carecía de jurisdicción para castigar como desa cato los actos realizados por los apelados, cometió error, aun-que no expone las razones legales por las cuales debamos revocar la resolución apelada. En tales condiciones el asunto y antes de la celebración de la vista el Juez Municipal de San Juan nos pidió permiso, que le concedimos, para que se le oyera como amicus enrice. En vista de estos hechos, la pri-mera cuestión que se nos ocurre, y sobre esto fué llamada la *547atención de los abogados, es si bay en verdad en este caso nna apelación que debamos resolver.
Una resolución de un auto de habeas corpus por una corte de distrito puede ser apelada para ante nosotros por cual-quiera de las partes que resultare agraviada, y siendo la agraviada en este caso el alcaide de la Cárcel Municipal de San Juan porque se le privó de la custodia de los peticio-narios, aunque tenía el derecho de apelar, no ha utilizado tal recurso, ya que en la forma en que está redactado el escrito de apelación no podemos decir que se estableció en su nombre por el Fiscal Auxiliar del Distrito de San Juan.
Es cierto que cuando se decreta la libertad de un preso ■o detenido bajo acusación criminal o se le manda poner en libertad bajo fianza puede El Pueblo de Puerto Rico esta-blecer el recurso de apelación por medio del Fiscal del dis-trito, del Fiscal del Tribunal Supremo, de Attorney General ■o de un abogado debidamente autorizado por éste, por lo que podemos admitir que en este caso al Fiscal Auxiliar del Dis-trito de San Juan estableció el recurso de apelación a nom-bre del Pueblo de Puerto Rico. . Sin embargo, como cuestión de hecho, nos encontramos con que el más alto representante del Pueblo de Puerto Rico ante los tribunales tomó la defensa de los peticionarios para pedir su excarcelación por estimarla ilegal y no comprendemos como un Fiscal subalterno del Attorney General y representante también del Pueblo pueda ■establecer un recurso de apelación con la pretensión de que a su nombre se revoque la resolución que a instancia del repre-sentante del Pueblo se decretó. Este es un caso sumamente .anómalo en el que representantes del Pueblo piden y obtie-nen lo que luego otro representante viene a pedir que se deje :sin efecto, o en otras palabras el Pueblo de Puerto Rico ha comparecido en este recurso como apelante y como apelado, .sosteniendo el recurso por medio del Fiscal de este Tribunal e impugnándolo al mismo tiempo por el Fiscal Especial, uno de los firmantes de la petición de habeas corpus. Desde el momento en que los representantes del Pueblo tomaron a su *548cargo la defensa de los ag’entes del mismo Pueblo tácitamente renunciaron el derecho qne la ley les concede de apelar en nombre del Pueblo si se accedía a la excarcelación qne se interesaba, so pena de darse el contrasentido de ser apelante y apelado, de pedir la revocación de una resolución y al mismo tiempo qne se confirme aunque utilizando distintos Fiscales.
Por estas consideraciones entendemos que no tenemos ante nosotros un recurso propiamente establecido que debamos resolver, y debemos desestimarlo, sin que sea obstáculo el que hayamos admitido a un amicus curiae que, por ser tal, no es apelante.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.